In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00410-CV

____________________


IN RE COMMITMENT OF JOSEPH CALZADA




On Appeal from the 435th District Court 
Montgomery County, Texas

Trial Cause No. 07-12-12536-CV




MEMORANDUM OPINION
	A jury found Joseph Calzada suffers from a behavioral abnormality that predisposes
him to engage in a predatory act of sexual violence. The trial court committed Calzada to a
program of outpatient treatment and supervision to protect the community.   
	After perfecting appeal, appointed counsel certified that the appeal is frivolous.  The
appellant's brief presents counsel's professional evaluation of the record and asks this Court
to accept the Anders brief.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967); In re Commitment of Rayson, No. 09-06-00081-CV, 2007 WL 846555,
at *1 (Tex. App.--Beaumont Mar. 22, 2007, no pet.) (mem. op.).  On February 19, 2009, we
granted leave to file a  pro se brief.  No pro se brief or other response has been filed.  
	We have reviewed the record.  The brief filed by the appellant adequately presents the
case, and additional briefing will not aid in the satisfactory submission of the appeal.  Tex.
R. App. P. 38.9.  We find no arguable error requiring further action in this case.  The
judgment of the trial court is affirmed.
	AFFIRMED 

                                                                          __________________________________
                                                                                            CHARLES KREGER
                                                                                                         Justice

Submitted on May 22, 2009
Opinion Delivered June 11, 2009

Before Gaultney, Kreger, and Horton, JJ.